                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

ROBERT D. SCHLAYACH, Individually   :
and as the Administrator of the ESTATE
                                    :
OF KATHERINE E. SCHLAYBACH,         :
Deceased,                           :
                      Plaintiff,    :
                                    :
            v.                      :                     No. 5:19-cv-3044
                                    :
BERKS HEIM NURSING &                :
REHABILITATION; COUNTY OF           :
BERKS; COUNTY OF BERKS, BERKS :
HEIM NURSING & REHABILITATION; :
and TERRENCE J. BRENNAN,            :
                  Defendants.       :
____________________________________

                                         ORDER

       AND NOW, this 22nd day of January, 2020, upon consideration of Defendants’ motion to

dismiss the Second Amended Complaint for failure to state a claim, ECF No. 9, and for the

reasons set forth in the Opinion of this date, IT IS HEREBY ORDERED:

       1.     Defendants’ motion to dismiss, ECF No. 9, is GRANTED.

       2.     The Second Amended Complaint, ECF No. 7, is DISMISSED, with prejudice.

       3.     This case is CLOSED.



                                                   BY THE COURT:



                                                   /s/ Joseph F. Leeson, Jr.__________
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Court




                                              1
                                           012220
